            Case 2:20-mj-00371-MPK Document 2 Filed 02/24/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                          Magistrate No. 20-mj-371

 JOHN CHAPMAN

 APPLICATION AND ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       The undersigned Assistant United States Attorney hereby applies to the Court for the
issuance of a writ of habeas corpus ad prosequendum, and avers:

       1.    Name of Detainee: John Chapman, Inmate No. 192996, Year of Birth: 1980,
White, Male.
       2.      Detained by: Allegheny County Jail, 950 Second Avenue, Pittsburgh, PA 15219.
        3.      Detainee is charged in the district of Nevada by Complaint, charging detainee with
violating Title 18, United States Code, Section 1201(a)(1).
      4.      Detainee is presently confined in the Allegheny County Jail, Pittsburgh,
Pennsylvania, awaiting a disposition of state charges.
        5.      The above case is set for hearing at Pittsburgh, PA on March 2, 2020, at 2:00 P.M.,
and it shall therefore be necessary for detainee to be present in Court at that time.


                                                 s/ Soo C. Song
                                                 SOO C. SONG
                                                 Assistant U.S. Attorney
                                                 DC ID No. 457268


                                             ORDER

The above Application is granted and the above-named custodian, as well as the United States
Marshal for this district, are hereby ORDERED to produce the named detainee on the date and at
the time recited above, and, when detainee shall no longer be needed before the Court, detainee
shall be returned to the above-named custodian.




DATE                                          UNITED STATES MAGISTRATE JUDGE

cc:    United States Attorney
